Exhibit 10.2

 

EXECUTION COPY

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

FIRST AMENDMENT, dated May 23, 2013 (the “First Amendment”), to that certain
Credit Agreement, dated October 18, 2012 (the “Credit Agreement”), among Hill
International, Inc., as borrower (the “Borrower”), Obsidian Agency
Services, Inc., as administrative agent (the “Administrative Agent”), and the
Lenders (as defined therein).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have provided certain
loans to the Borrower which remain outstanding;

 

WHEREAS, in connection with the Credit Agreement, the Borrower executed that
certain Guarantee and Collateral Agreement, dated October 18, 2012 (the
“Collateral Agreement”) pursuant to which, among other things, the Borrower and
the other Grantors (as defined therein) guarantied the Obligations and granted
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
security interest in substantially all of their assets;

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth herein, but only on the terms
and conditions set forth herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1            General.  Terms defined in the Credit Agreement and used
herein shall, unless otherwise indicated, have the meanings given to them in the
Credit Agreement.  Terms defined and used in this First Amendment shall have the
meanings given to them in this First Amendment.

 

Section 1.2            Amendments to Existing Definitions.  Section 1.01 of the
Credit Agreement is hereby amended by modifying certain definitions contained
therein as follows:

 

“Excluded Taxes” is hereby deleted in its entirety and replaced with:

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent or Lender, as the case may be, or required to be
withheld or deducted from a payment to the Administrative Agent or Lender, as
the case may be: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case
(i) imposed as a result of the Administrative Agent or Lender, as the case may
be, being organized under the laws of, or having its principal office or, in the
case of any Lender, its Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes; (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or

 

--------------------------------------------------------------------------------


 

for the account of such Lender with respect to an applicable interest in a Loan
or Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office;
(c) Taxes attributable to the failure of the Administrative Agent or Lender, as
the case may be, to comply with Section 3.01(e); and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

Section 1.3            Additional Definitions.  Section 1.01 of the Credit
Agreement is hereby amended by inserting the following new definitions in
alphabetical order:

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Foreign Letters of Credit” means Letters of Credit issued hereunder for the
account of wholly-owned Subsidiaries that are not Loan Parties or Gerens in the
ordinary course of business, and in the case of Gerens, not to exceed $1 million
in L/C Obligations outstanding at any time (until such time as Gerens becomes a
wholly-owned Subsidiary).

 

“First Amendment” means the First Amendment to Credit Agreement, dated May 23,
2013.

 

“First Amendment Effective Date” means the First Amendment Effective Date, as
defined in the First Amendment.

 

“Gerens” has the meaning specified in Section 7.03(l).

 

“Maximum Cash Collateral Amount” means cash and other assets with a value of
$22,000,000; provided that, after the receipt by the Borrower or any Subsidiary
of the return of the cash collateral securing the NBAD Performance Bond, the
Maximum Cash Collateral Amount shall be $20,000,000.

 

“NBAD Performance Bond” means an existing performance bond letter of credit
issued by National Bank of Abu Dhabi in connection with the Qatar Rail Project.

 

2

--------------------------------------------------------------------------------


 

“Oman Airports Project” means the project under which Hill International, LLC,
an affiliate of the Borrower, has entered or will enter into a two-year contract
with the Government of the Sultanate of Oman represented by the Ministry of
Transport and Communications and Public Authority for Civil Aviation to provide
consulting engineering services in connection with the expansion and
modernization of the Muscat International and Salalah International Airports in
Oman.

 

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, Taxes imposed as a result
of a present or former connection between it and the jurisdiction imposing such
Tax (other than connections arising from such party having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Qatar Rail Project” means the project under which the Borrower, through its
Qatar branch, has entered or will enter into a four-year contract with the Qatar
Railways Company to provide project management services in connection with the
construction of the “Green Line,” one of four lines of the Doha Metro system in
Qatar.

 

“QNB” means the Qatar National Bank.

 

“QNB Facility” has the meaning set forth in Section 7.02(h).

 

ARTICLE II

AMENDMENTS

 

Section 2.1            Amendments to Section 3.01 (Taxes).  Section 3.01(a) of
the Credit Agreement is hereby amended by adding the following new clause (iii):

 

(iii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower or Administrative Agent, as
applicable, shall be increased as necessary so that after any

 

3

--------------------------------------------------------------------------------


 

required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

 

Section 2.2            Amendments to Section 3.01 (Taxes). 
Section 3.01(e)(ii) of the Credit Agreement is hereby amended by: (i) deleting
the word “and” at the end of clause (A) therein; (ii) deleting the “.” at the
end of clause (B)(V) therein and replacing it with “; and”; and (iii) adding the
following new clause (C):

 

(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Section 2.3            Amendments to Section 7.02 (Indebtedness). 
Section 7.02(h) of the Credit Agreement is hereby amended by: (i) deleting from
clause (a) therein the phrase “refundings. renewals or extensions thereof.”
(that appears immediately prior to the word “provided”) and by replacing the
same with the phrase “refundings, renewals or extensions thereof;” (ii) deleting
the word “and” at the end of clause (a)(i) therein; (iii) at the end of clause
(a)(ii) (immediately before “, and (b)”), adding, “; and (iii) in the case of
any such refinancing, refunding, renewal or extension, the applicable foreign
Subsidiary uses good faith efforts to utilize a Lender (as such term is defined
in the Working Capital Credit Agreement) or an Affiliate of a Lender (as such
term is defined in the Working Capital Credit Agreement) to obtain such
financing (considering all of the business circumstances involved) and it is
determined to be impractical for the applicable foreign Subsidiary to obtain
such financing from a Lender (as such term is defined in the Working Capital
Credit Agreement) or any Lender’s (as such term is defined in the Working
Capital Credit Agreement) Affiliates, whether by utilizing credit issued under
this Agreement or otherwise,”; (iv) deleting the “;” at the end of clause
(b) therein and replacing it with “and”; and (v) adding the following new clause
(c):

 

(c) in addition to Indebtedness otherwise permitted under Section 7.02
(including clauses (a) and (b) of this subsection), up to $17,000,000 under

 

4

--------------------------------------------------------------------------------


 

an unsecured letter of credit facility (including any loans arising thereunder
as a result of outstanding reimbursement obligations) to be provided by QNB (the
“QNB Facility”), consisting of the following: (i) $6,000,000 in the form of a
non-revolving letter of credit issued by QNB in connection with the Qatar Rail
Project for an advance payment guarantee thereunder; and (ii) $11,000,000 in the
form of a revolving letter of credit facility for the following purposes:
(A) $2,700,000 shall be for tender bonds; (B) $6,900,000 shall be for
performance bonds (including $6,000,000 to be used solely for the replacement of
the NBAD Performance Bond); and (C) $1,400,000 shall be for advance payment
guarantees;

 

Section 2.4            Amendments to Section 7.03 (Investments). 
Section 7.03(b) of the Credit Agreement is hereby deleted in its entirety and
replaced with:

 

(b) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the Closing Date, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties, including Investments by Hill N.V. and Gerens (each
as defined in Section 7.03(l)) made by honoring the underlying obligations
described in clauses (i), (ii) and (iii) of Section 7.03(l), (iv) Investments
described in Section 7.02(q), (v) so long as no Default has occurred and is
continuing or would result from such Investment, Investments outstanding on the
First Amendment Effective Date or thereafter consisting of Foreign Letters of
Credit, provided that the aggregate amount outstanding at any time of L/C
Obligations of all Foreign Letters of Credit issued after the First Amendment
Effective Date shall not exceed $7,000,000 except to the extent of the aggregate
face amounts of Foreign Letters of Credit existing as of the First Amendment
Effective Date upon the expiry of the same subsequent to the First Amendment
Effective Date, and, in any event, the aggregate amount outstanding at any time
of L/C Obligations of all Foreign Letters of Credit issued after the First
Amendment Effective Date shall not exceed $11,800,000, (vi) so long as no
Default has occurred and is continuing or would result from such Investment,
additional cash Investments by the Loan Parties in wholly-owned Subsidiaries
that are not Loan Parties (but not for the purposes described in
Section 7.03(l) or clauses (v) or (vii) of this Section 7.03(b)) in an aggregate
amount made from and after the Closing Date not to exceed $4,000,000 at any time
outstanding, (vii) additional Investments by Loan Parties in wholly-owned
Subsidiaries that are not Loan Parties solely in connection with the Qatar Rail
Project and the Oman Airports Project; provided that, as of the last day of each
month as set forth on Schedule I to the First Amendment, the amount of such
Investments calculated on a net basis (which calculation shall include cash
repatriated to the Borrower out of income from the Qatar Rail Project and the
Oman Airports Project) shall not exceed the corresponding amount set

 

5

--------------------------------------------------------------------------------


 

forth opposite each such date on such Schedule I to the First Amendment, and
(viii) Investments by the Borrower in the form of a guaranty of all or any
portion of the QNB Facility;

 

ARTICLE III

AGREEMENTS

 

Section 3.1            Outstanding Obligations.  The Borrower acknowledges and
agrees that as of the date hereof, the Borrower is indebted to the Lenders in
the Outstanding Amount of $100,000,000 plus accrued and unpaid interest and fees
thereon.

 

Section 3.2            Foreign Facilities/Collateral.  Notwithstanding anything
to the contrary in the Credit Agreement or any Loan Document, (i) no more than
the Maximum Cash Collateral Amount at any time may be provided as collateral for
obligations under all credit facilities being provided by lenders located
outside of the United States to any Loan Party or any Subsidiary and (ii) if the
cash collateral (the “NBAD Cash Collateral”) securing the existing letter of
credit issued by National Bank of Abu Dhabi as a performance guaranty in
connection with the Qatar Rail Project (the “Qatar Rail L/C”) is released to the
Borrower or any Subsidiary, the Borrower shall cause the NBAD Cash Collateral to
be transferred to the Borrower and will apply said funds to the prepayment of
the Working Capital Loans (but not to the reduction of the “Commitments” under
the Working Capital Credit Agreement).

 

Section 3.3            Binnington Acquisition.  Solely in connection with the
proposed Stock-Based Acquisition of Binnington Copeland and Associates (Pty)
Ltd. and BCA Training (Pty), Ltd., the Lenders hereby agree that the Minimum
Liquidity Requirement under Section 7.03(f)(iv)(C) of the Credit Agreement is
hereby waived.

 

ARTICLE IV
EFFECTIVE DATE

 

This First Amendment shall become effective as of the date (the “First Amendment
Effective Date”) when each of the following has been satisfied or waived in
accordance with the terms hereof:

 

(a)           Receipt by the Administrative Agent of counterparts of the First
Amendment executed by the Borrower, the Administrative Agent and the Required
Lenders;

 

(b)           Receipt by the Administrative Agent of counterparts of the Consent
and Reaffirmation of Guaranty, annexed hereto, executed by each Guarantor;

 

(c)           Receipt by the Administrative Agent of an amendment to the Working
Capital Credit Agreement, providing for, among other things, allowance of
Indebtedness and Investments in connection with the Qatar Rail Project and the
Oman Airports Project, duly executed and in form and substance satisfactory to
the Administrative Agent and its counsel in their sole discretion;

 

(d)           Receipt by the Administrative Agent of a written acknowledgement
from NBAD in form and substance reasonably acceptable to the Administrative
Agent, confirming that

 

6

--------------------------------------------------------------------------------


 

NBAD will, promptly upon the replacement of the Qatar Rail L/C, release the NBAD
Cash Collateral securing said letter of credit and pay the amount thereof to the
Borrower; and

 

(e)           Payment by the Borrower of reasonable out-of-pocket expenses of
the Administrative Agent, including reasonable fees and expenses of Schulte
Roth & Zabel LLP, counsel for the Administrative Agent.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1            Continuing Effect of the Credit Agreement.  The Borrower,
the Administrative Agent and the Lenders hereby acknowledge and agree that the
Credit Agreement shall continue to be and shall remain unchanged and in full
force and effect in accordance with its terms, except as expressly modified
hereby, and is hereby in all respects ratified and confirmed.  Any terms or
conditions contained in this First Amendment shall control over any inconsistent
terms or conditions in the Credit Agreement.

 

Section 5.2            No Waiver.  Subject to Section 5.11, nothing contained in
this First Amendment shall be construed or interpreted or is interpreted or
intended as a waiver of or any limitation on any rights, powers, privileges or
remedies that the Administrative Agent or the Lenders have or may have under the
Credit Agreement or applicable law on account of any Default or Event of Default
or otherwise.

 

Section 5.3            Representations and Warranties.  Borrower hereby
represents and warrants as of the date hereof that, after giving effect to this
First Amendment, (a) all representations and warranties contained in the Credit
Agreement are true and correct in all material respects with the same effect as
if made on and as of such date, except to the extent any of such representations
and warranties relate to a specific date, in which case such representations and
warranties shall be deemed true and correct on and as of such date and (b) after
giving effect to this First Amendment, no Default or Event of Default exists.

 

Section 5.4            Reaffirmation of Covenants.  Borrower hereby expressly
reaffirms each of the covenants made by it in the Credit Agreement and the Loan
Documents.

 

Section 5.5            Release.  The Borrower, on behalf of itself and its
Subsidiaries, successors, assigns and other legal representatives (each a
“Releasing Party”) hereby releases, waives, and forever relinquishes all claims,
demands, obligations, liabilities and causes of action of whatever kind or
nature (collectively, the “Claims”), whether known or unknown, which any of them
have, may have, or might assert at the time of the execution of this First
Amendment or in the future against the Administrative Agent, the Lenders and/or
their respective present and former parents, affiliates, participants, officers,
directors, employees, agents, attorneys, accountants, consultants, successors
and assigns (each a “Releasee”), directly or indirectly, which occurred,
existed, were taken, permitted or begun from the beginning of time through the
date hereof, arising out of, based upon, or in any manner connected with (a) the
Loan Documents and/or the administration thereof or the Obligations created
thereby, (b) any discussions, commitments, negotiations, conversations or
communications with respect to the refinancing,

 

7

--------------------------------------------------------------------------------


 

restructuring or collection of any Obligations related to the Credit Agreement,
any other Loan Document and/or the administration thereof or the Obligations
created thereby, or (c) any matter related to the foregoing; provided, however,
that (i) the foregoing shall not release Claims arising following the date
hereof, and (ii) such release shall not be available to the extent that such
Claims are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of a Releasee.

 

Section 5.6            Covenant Not to Sue.  Each Releasing Party hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Releasing Party pursuant to Section 6.6
above.  If a Releasing Party violates the foregoing covenant, all Releasing
Parties agree to pay, in addition to such other damages as any Releasee may
sustain as a result of such violation, all attorneys’ fees and costs incurred by
any Releasee as a result of such violation.

 

Section 5.7            Reference to and Effect on the Loan Documents.  On and
after the date hereof and the satisfaction of the conditions contained in
Article IV of this First Amendment, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
“Credit Agreement”, and each reference in the other Loan Documents to “the
Credit Documents”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby.  For purposes of the Credit Agreement, all of the agreements of
the Borrower and the Guarantors contained in this First Amendment shall be
deemed to be, and shall be, agreements under the Credit Agreement.

 

Section 5.8            Payment of Expenses.  The Borrower, on behalf of itself
and its Subsidiaries, agrees to pay or reimburse the Administrative Agent for
all of its reasonable out of pocket costs and expenses incurred in connection
with the negotiation and documentation of this First Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent.  In furtherance hereof and the provisions
of the Credit Agreement, each of the Loan Parties jointly and severally agrees
to reimburse the Administrative Agent for all such costs, fees and expenses
(including but not limited to reasonable fees and expenses of its counsel).

 

Section 5.9            Lender Reaffirmation, Indemnification and Authorization. 
Each Lender acknowledges, reaffirms and ratifies its obligation to indemnify and
hold harmless the Administrative Agent and its directors, officers, employees
and agents pursuant to, and subject to, the terms and conditions of
Section 10.04 of the Credit Agreement, (the “Administrative Agent’s Indemnity”)
and acknowledges and agrees that the Administrative Agent’s Indemnity (subject
to the terms and conditions hereof) shall apply to any and all acts or omissions
of the Administrative Agent taken or omitted to be taken pursuant to, arising
out of, in connection with or in respect to this First Amendment or any of the
other Loan Documents.  Each Lender hereby grants to the Administrative Agent all
requisite authority to enter into or otherwise become bound by the Intercreditor
Agreement and to bind the Lenders thereto by the Administrative Agent’s entering
into or otherwise becoming bound thereby, and no further consent or approval

 

8

--------------------------------------------------------------------------------


 

on the part of the Lenders is or will be required in connection with the
performance of the Intercreditor Agreement.

 

Section 5.10         Counterparts.  This First Amendment may be executed by one
or more of the parties hereto in any number of separate counterparts (which may
include counterparts delivered by facsimile transmission or electronic mail) and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.  Any executed counterpart delivered by facsimile
transmission or electronic mail shall be effective for all purposes hereof.

 

Section 5.11         Waiver.  The Administrative Agent and the Lenders hereby
waive compliance by the Borrower and its Subsidiaries solely with the provisions
of Section 7.03(b)(iv)(y) with respect to the requirement to satisfy the Minimum
Liquidity Requirement (as distinguished from Section 7.03(b)(iv)(x)) of the
Credit Agreement as such Credit Agreement existed immediately prior to the First
Amendment Effective Date.

 

Section 5.12         GOVERNING LAW.  THIS FIRST AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES TO FOLLOW]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
agents as of the date first written above.

 

 

BORROWER:

 

 

 

HILL INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

OBSIDIAN AGENCY SERVICES, INC., as Administrative Agent

 

 

 

 

 

By:

/s/ Mark Holdsworth

 

Name:

Mark Holdsworth

 

Title:

Managing Partner

 

11

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SPECIAL OPPORTUNITIES FUND, LLC

 

SPECIAL VALUE EXPANSION FUND, LLC

 

TENNENBAUM OPPORTUNITIES PARTNERS V, LP

 

TENNENBAUM OPPORTUNITIES FUND VI, LLC, as Lenders

 

 

 

By:

Tennenbaum Capital Partners, LLC

 

Its:

Investment Manager

 

 

 

 

 

 

 

By:

/s/ Mark Holdsworth

 

Name:

Mark Holdsworth

 

Title:

Managing Partner

 

12

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION OF GUARANTY

 

Each Guarantor hereby consents to the execution and delivery by the Borrower of
the First Amendment to Credit Agreement, dated May 23, 2013 (the “First
Amendment”) relating to the Credit Agreement dated October 18, 2012 (the “Credit
Agreement”) among Hill International, Inc. as borrower, Obsidian Agency
Services, Inc., as administrative agent and the Lenders party thereto
(capitalized terms used herein but not otherwise defined herein shall have the
meanings set forth in the Credit Agreement), and jointly and severally ratifies
and confirms the terms of the Guarantee and Collateral Agreement with respect to
the indebtedness now or hereafter outstanding under the Credit Agreement, as
amended.  Each Guarantor acknowledges that, notwithstanding anything to the
contrary contained in the Credit Agreement, the First Amendment or any other
Loan Document, or any actions now or hereafter taken by the Lenders with respect
to any obligation of the Borrower, the Guarantee and Collateral Agreement (i) is
and shall continue to be a primary obligation of such Guarantor, (ii) is and
shall continue to be an absolute, unconditional, joint and several, continuing
and irrevocable guaranty of payment, and (iii) is and shall continue to be in
full force and effect in accordance with its terms.  Except as expressly set
forth therein, nothing contained in the First Amendment shall release,
discharge, modify, change or affect the original liability of such Guarantors
under the Guarantee and Collateral Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES TO FOLLOW]

 

13

--------------------------------------------------------------------------------


 

 

BOYKEN INTERNATIONAL, INC.

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman

 

 

 

 

 

TRANSPORTATION CONSTRUCTION SERVICES, INC.

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

TCM GROUP

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

PCI GROUP, LLC

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

TRS CONSULTANTS, INC.

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman

 

Consent and Reaffirmation — Signature Page

 

--------------------------------------------------------------------------------


 

 

HILL INTERNATIONAL REAL ESTATE, LLC

 

 

 

 

 

 

By:

/s/ David L. Richter

 

Name:

David L. Richter

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

HILL INTERNATIONAL DEVELOPMENT, INC.

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

HILL INTERNATIONAL (PUERTO RICO), INC.

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

President

 

Consent and Reaffirmation — Signature Page

 

--------------------------------------------------------------------------------


 

Schedule I to First Amendment

 

Permitted Investments in Connection with

Qatar Rail Project and Oman Airports Project

 

Date

 

Net Investments Allowed

 

April 30, 2013

 

$

3,000,000

 

May 31, 2013

 

$

3,000,000

 

June 30, 2013 and thereafter

 

$

0

 

 

--------------------------------------------------------------------------------